DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on March 10, 2021. Claims 1, 7, 9-10, and 14-16 are amended; claims 2, 8, 11 and 21 are canceled; claims 23-24 are newly added; and claims 1, 3-7, 9-10, 12-20, and 22-24 are pending and examined below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-7, 9-10, 12-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mall et al. (U.S. 2015/0039732) in view of Cheng et al. (U.S. 2008/0010244).
With regard to claim 1, Mall teaches a method for generating at least one runtime-modifiable component within a computer system ([0067]; [0122] In another example embodiment, applications may be able to use the mobile application framework extensibility framework for generation of configured user interface elements. The framework is not responsible for displaying the user interface elements. The application can use the generated user interface elements to create a user interface and control the runtime related interaction with the platform specific graphics subsystem), said method comprising: 
 	providing a computer system including hardware and software ([0594]-[0596]); 
 	constructing at least one runtime-modifiable component during runtime with a processor of the computer system ([0090] As described above, the mobile application framework allows developers to configure the application without access to code or the need to recompile; [0122] In another example embodiment, applications may be able to use the mobile application framework extensibility framework for generation of configured user interface elements...The application can use the generated user interface elements to create a user interface and control the runtime related interaction with the platform specific graphics subsystem; [0123] The application-specific user interface elements may be seamlessly integrated into the framework generated configuration-based user interface; [0281]); 
 	displaying the at least one runtime-modifiable component on a display of the computer system (Fig. 18; Fig. 21; [0025]; [0094]-[0095] In another example embodiment, the developer is able to define a new screen based on existing or new business objects. To display the newly defined screen, the navigation to it shall also be defined via customization by the developer. Basic activities, such as select (from a list), new, update, and delete may be supported); wherein the at least one runtime-modifiable component corresponds to the runtime-modifiable configuration file of the graphical user interface ([0092] In another example embodiment, a developer is able to modify the layout of the existing screen. This may include, for example, rearranging, hiding, and adding new user interface controls. In the case of adding new controls, the developer is able to bind these two business object attributes or application available behavior. The behavior of the original controls may remain as prior to the modification; [0094]-[0095]); and 
 	including an interface design of the graphical user interface as the runtime-modifiable configuration of the graphical user interface ([0090]-[0091] As described above, the mobile application framework allows developers to configure the application without access to code or the need to recompile. The application developer can integrate the framework to make use of the extensibility capabilities; [0094] In another example embodiment, the developer is able to define a new screen based on existing or new business objects. To display the newly defined screen, the navigation to it shall also be defined via customization by the developer; [0122] The application can use the generated user interface elements to create a user interface and control the runtime related interaction with the platform specific graphics subsystem; [0123] The application-specific user interface elements may be seamlessly integrated into the framework generated configuration-based user interface). However, Mall does not specifically teach: 
- 	providing a computer application in said computer system with a design-time or a pre-runtime compiled loader function of said application; 
-	constructing at least one runtime-modifiable component of said application during runtime by loading a structured runtime-modifiable configuration of a graphical user interface of the computer system by a processor of the computer system and by processing the runtime-modifiable configuration by invoking the loader function to construct said at least one runtime-modifiable component;  
- 	constructed from said structured runtime-modifiable configuration
Cheng teaches a system and method of enabling dynamic generation of user interface components predefined through interaction with the interface [abstract]. Cheng also teaches providing a computer application in said computer system with a design-time or a pre-runtime compiled loader function of said application ([0003]; [0025] Similarly, applet list applet 220 includes the applet template placeholder (i.e., applet name) that has been predefined in the application development environment and compiled into the repository file; [0048] As thus described, this dynamic applet generation process does not rely on the retrieval of pre-defined/pre-mapped applet information that are stored in the data repository. Rather, the dynamic generation of applets is based on templates and mappings that can be predefined through interaction with template definition administration view 200 and dynamic applet administration view300); constructing at least one runtime-modifiable component (Figs. 1-2) of said application during runtime by loading a structured runtime-modifiable configuration of a graphical user interface of the computer system by a processor of the computer system and by processing the runtime-modifiable configuration by invoking the loader function to construct said at least one runtime-modifiable component (Fig. 6; [0003]; [0021] In a conventional system, applet generation relies on the retrieval of precompiled applet information that are stored in the data repository. As would be appreciated, pre-compiled applet information place significant limitations on the implementation of user-interface modifications. If user-interface modifications are required, a recompilation of the applets would typically occur using an application development environment, such as Siebel Tools, that can be based on a set of programming tools such as Microsoft Visual C++ and Visual Basic; [0028] Once a View Name is picked, the View Alias is defined, and the record is saved, applet instance list applet 320 will then create a new record and automatically populate the record with the applet name that is defined in applet list applet 220 of template definition administration view 200. In the example of FIG. 3, the defined applet instance has an applet name of "Dynamic UI List Applet."; [0044] In one embodiment, SmartScript can be designed to invoke a workflow process, which in turn is able to invoke a dynamic applet. In the creation of a workflow process, the user can decide to override the default value that has been defined in applet instance list applet 320. If the user wants to override the default value that has been defined for an applet instance, the user can create a business service step (Pass in Object ID); [0045] Next, the user should create a business service step (View Alias), that refers to the unique view alias that the user wants the target dynamic applet view to display; [0047]); wherein the at least one runtime-modifiable component corresponds to the structured runtime-modifiable configuration file of the graphical user interface and is constructed from said structured runtime-modifiable configuration ([0028] Once a View Name is picked, the View Alias is defined, and the record is saved, applet instance list applet 320 will then create a new record and automatically populate the record with the applet name that is defined in applet list applet 220 of template definition administration view 200. In the example of FIG. 3, the defined applet instance has an applet name of "Dynamic UI List Applet."; [0044] In one embodiment, SmartScript can be designed to invoke a workflow process, which in turn is able to invoke a dynamic applet. In the creation of a workflow process, the user can decide to override the default value that has been defined in applet instance list applet 320. If the user wants to override the default value that has been defined for an applet instance, the user can create a business service step (Pass in Object ID); [0045] Next, the user should create a business service step (View Alias), that refers to the unique view alias that the user wants the target dynamic applet view to display); and said structured runtime-modifiable configuration including an interface design of the graphical user interface as the runtime-modifiable configuration of the graphical user interface ([0015]; [0027] View instance list applet 310 enables a user to define which view template to use. As noted above, a set of predefined view templates can be provided to the user through the listing in view list applet 210 of template definition administration view 200; [0034] Field definition applet 330 enables a user to define a plurality of fields that are to be displayed in the target applet). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Mall, to have included the system taught by Cheng, to have achieved a convenient system and method of providing for user interface modifications that do not require recompilation and redeployment of the computer logic which governs the user interface elements. 

With regard to claim 3, the limitations are addressed above and Mall teaches further comprising: 
 	using at least one uncompiled file, a text file or an XAML file as the runtime-modifiable configuration of the graphical user interface ([abstract] Then the application may be distributed to the plurality of devices, the application containing code performing one or more calls to the one or more configuration files. Then an update to the one or more configuration files may be received. Then the update to the one or more configuration files may be stored on the platform, thereby altering the application distributed to the plurality of devices without recompiling the application). 

With regard to claim 4, the limitations are addressed above and Mall teaches wherein the generating and displaying of the at least one graphical user interface at runtime is based on the runtime-modifiable configuration of the graphical user interface within a design-time or a pre-runtime compiled or bound window ([0092]; [0299] The ViewController gets instantiated in the AppDelegate's didFinishLaunchingWithOptions: method; it can then be assigned to the app's window as root view controller, and finally the window can be made visible; [0326] - [0331]).

With regard to claim 5, the limitations are addressed above and Mall teaches further comprising: 
 	using a design-time or a pre-runtime compiled Loader function to generate at least one runtime-modifiable component during runtime and to display the at least one runtime-modifiable component ([0252] For a read operation, the GenericBOManager may dispatch the request to the DataSourceAdapter, which in turn may map the request to the data source. The DataSourceAdapter may, after receiving the result set from the data source, create new GenericBO objects. In cases where a listener is registered by the application, the onRead() callback method may be called; [0262]; [0326]). However, Mall does not specifically teach: 
- 	during runtime of said application, amending the runtime-modifiable configuration and generating at least one second runtime modifiable component with the design-time or the pre-runtime compiled Loader function of said application based on the amended runtime-modifiable configuration of the graphical user interface; and
- 	displaying the at least one second runtime-modifiable component on the display of the computer system, wherein the at least one second runtime-modifiable component corresponds to the amended runtime-modifiable configuration of the graphical user interface 
Cheng teaches a system and method of enabling dynamic generation of user interface components predefined through interaction with the interface [abstract]. Cheng also teaches during runtime of said application, amending the runtime-modifiable configuration and generating at least one second runtime modifiable component with the design-time or the pre-runtime compiled Loader function of said application based on the amended runtime-modifiable configuration of the graphical user interface (Fig. 6; [0003]; [0021] In a conventional system, applet generation relies on the retrieval of pre-compiled applet information that are stored in the data repository. As would be appreciated, precompiled applet information place significant limitations on the implementation of user-interface modifications. If user-interface modifications are required, a recompilation of the applets would typically occur using an application development environment, such as Siebel Tools, that can be based on a set of programming tools such as Microsoft Visual C++ and Visual Basic; [0047]); and displaying the at least one second runtime-modifiable component on the display of the computer system, wherein the at least one second runtime-modifiable component corresponds to the amended runtime-modifiable configuration of the graphical user interface ([0019] The Applet Manager reads the view object definition from a data repository, determines the applets required for the view, then reads the applet object definitions. The Applet Manager then draws the associated controls (e.g., buttons, combo boxes, check boxes, labels, text fields, ActiveX controls) and images based on the object definitions; [0037] Next, button definition applet 340 enables a user to define the set of one or more buttons to be displayed in the target dynamic view applet. In button definition applet 340, the Display Sequence and Caption fields can be used in the same way as described above with reference to field definition applet 330; [0048] As thus described, this dynamic applet generation process does not rely on the retrieval of pre-defined/pre-mapped applet information that are stored in the data repository. Rather, the dynamic generation of applets is based on templates and mappings that can be predefined through interaction with template definition administration view 200 and dynamic applet administration view300). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Mall, to have included the system taught by Cheng, to have achieved a convenient system and method of providing for user interface modifications that do not require recompilation and redeployment of the computer logic which governs the user interface elements. 

With regard to claim 6, the limitations are addressed above and Mall teaches further comprising: 
 	loading at least one runtime-modifiable binding configuration regarding the binding of a data source of at least one control wherein the runtime-modifiable binding configuration includes reference to at least one element to be bound; and binding the element to be bound by use of a design-time generic binding engine or design-time generic binding code ([0077] External configuration files can override the defaults. These external configuration files allow an application developer to modify and enhance the look and feel of the application, add or remove user interface elements and screens, modify data bindings, and so on. This may all be accomplished without having to recompile the application; [0322] The extensibility framework may rely on metadata stored in an XML file to build its Ills and perform data bindings at runtime; [0379]; [0428]). 



With regard to claim 9, the system claim directly corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale. 

With regard to claim 10, the system claim directly corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale. 

With regard to claim 12, the limitations are addressed above and Mall teaches including a data source (Fig. 8, data source 808; [0213] The main purpose of the Data Component is to provide unified access to the business objects independent of the used data source. In an example embodiment, the framework will support two data sources MBOand OData; [0215]-[0216]) and wherein the memory storing: 
    at least one binding of a data source ([0077] External configuration files can override the defaults. These external configuration files allow an application developer to modify and enhance the look and feel of the application, add or remove user interface elements and screens, modify data bindings, and so on. This may all be accomplished without having to recompile the application; [0322] The extensibility framework may rely on metadata stored in an XML file to build its Uls and perform data bindings at runtime; [0379]; [0428]) and 

 	arrange the user interface to display, enable input or to enable modification of the data in the data source to or by a user ([0077] External configuration files can override the defaults. These external configuration files allow an application developer to modify and enhance the look and feel of the application, add or remove user interface elements and screens, modify data bindings, and so on. This may all be accomplished without having to recompile the application; [0322] The extensibility framework may rely on metadata stored in an XML file to build its Uls and perform data bindings at runtime; [0379]; [0428]). 

With regard to claim 13, the system claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale. 

With regard to claim 14, the memory claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale. 

With regard to claim 15, the limitations are addressed above and Mall teaches comprising further computer-readable instructions stored therein which, when executed by the processor, causes the processor to: 
 	generate the at least one runtime-modifiable component during runtime with a processor of the hardware and software computer system ([0090] As described above, the mobile application framework allows developers to configure the application without access to code or the need to recompile; [0122] In another example embodiment, applications may be able to use the mobile application framework extensibility framework for generation of configured user interface elements...The application can use the generated user interface elements to create a user interface and control the runtime related interaction with the platform specific graphics subsystem; [0123] The application-specific user interface elements may be seamlessly integrated into the framework generated configuration-based user interface; [0281]); and 
 	display the at least one runtime-modifiable component on the display of the hardware and software computer system (Fig. 18; Fig. 21; [0025]; [0094]-[0095] In another example embodiment, the developer is able to define a new screen based on existing or new business objects. To display the newly defined screen, the navigation to it shall also be defined via customization by the developer. Basic activities, such as select (from a list), new, update, and delete may be supported). 

With regard to claim 16, the memory claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale. 

With regard to claim 17, the memory claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale. 

With regard to claim 18, the memory claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale. 

With regard to claim 19, the memory claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale. 

With regard to claim 20, Mall teaches a method for binding within a hardware and software computer system, the method comprising: 
 	providing a computer system including hardware and software ([0594]-[0596]); 
 	loading with a processor of the hardware and software computer system at least one runtime-modifiable binding configuration regarding the binding of data source of at least one control wherein the runtime-modifiable binding configuration of said application includes reference to at least one element to be bound ([0090] As described above, the mobile application framework allows developers to configure the application without access to code or the need to recompile; [0122] In another example embodiment, applications may be able to use the mobile application framework extensibility framework for generation of configured user interface elements...The application can use the generated user interface elements to create a user interface and control the runtime related interaction with the platform specific graphics subsystem; [0123] The application-specific user interface elements may be seamlessly integrated into the framework generated configuration-based user interface; [0281]); 
 	binding the element to be bound by use of a design-time generic binding engine or design-time generic binding code with the processor of the hardware and software computer system ([0077] External configuration files can override the defaults. These external configuration files allow an application developer to modify and enhance the look and feel of the application, add or remove user interface elements and screens, modify data bindings, and so on. This may all be accomplished without having to recompile the application; [0322] The extensibility framework may rely on metadata stored in an XML file to build its Uls and perform data bindings at runtime; [0379]; [0428]); and 
 	wherein the generating of the at least one runtime modifiable component is based on a local runtime-modifiable configuration of the graphical user interface ([0090]-[0092] As described above, the mobile application framework allows developers to configure the application without access to code or the need to recompile. The application developer can integrate the framework to make use of the extensibility capabilities; [0094] In another example embodiment, the developer is able to define a new screen based on existing or new business objects. To display the newly defined screen, the navigation to it shall also be defined via customization by the developer; [0122] The application can use the generated user interface elements to create a user interface and control the runtime related interaction with the platform specific graphics subsystem; [0123] The application-specific user interface elements may be seamlessly integrated into the framework generated configuration-based user interface). However, Mall does not specifically teach: 
- 	providing a computer application in said computer system 
Cheng teaches a system and method of enabling dynamic generation of user interface components predefined through interaction with the interface [abstract] and providing a computer application in said computer system (Fig. 6; [0003]; [0021] In a conventional system, applet generation relies on the retrieval of pre-compiled applet information that are stored in the data repository. As would be appreciated, pre-compiled applet information place significant limitations on the implementation of user-interface modifications. If user-interface modifications are required, a recompilation of the applets would typically occur using an application development environment, such as Siebel Tools, that can be based on a set of programming tools such as Microsoft Visual C++ and Visual Basic; [0047]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Mall, to have included the system taught by Cheng, to have achieved a convenient system and method of providing for user interface modifications that do not require recompilation and redeployment of the computer logic which governs the user interface elements. 


- 	wherein the amendment of the application is reflected in the view generated by the application during runtime of the application and without relaunching the application 
Cheng teaches a system and method of enabling dynamic generation of user interface components predefined through interaction with the interface [abstract]. Cheng also teaches wherein the amendment of the application is reflected in the view generated by the application during runtime of the application and without relaunching the application ([0003]; [0021] In a conventional system, applet generation relies on the retrieval of pre-compiled applet information that are stored in the data repository. As would be appreciated, pre-compiled applet information place significant limitations on the implementation of user-interface modifications. If user-interface modifications are required, a recompilation of the applets would typically occur using an application development environment, such as Siebel Tools, that can be based on a set of programming tools such as Microsoft Visual C++ and Visual Basic; [0047]; [0048] As thus described, this dynamic applet generation process does not rely on the retrieval of pre-defined/pre-mapped applet information that are stored in the data repository. Rather, the dynamic generation of applets is based on templates and mappings that can be predefined through interaction with template definition administration view 200 and dynamic applet administration view 300. This feature enables an application administrator to establish hundreds of applet instances without requiring recompilation and redeployment of individual applets). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Mall, to have included the system taught by Cheng, to have achieved a convenient system and method of providing for user interface modifications that do not require recompilation and redeployment of the computer logic which governs the user interface elements.

With regard to claim 23, the limitations are addressed above and Mall teaches  wherein said structured runtime-modifiable configuration includes information about which elements are to be placed on the display ([0113] In another example embodiment, it may be possible for an application developer to design different kinds of navigation patterns. For example, in the case of tablets, where the device real estate is more than that of smart phones, it is common to have a navigation pane on the left side. The navigation pane also can be hidden when the user needs more real estate.  An example of such a navigation may be seen in a sales laptop application; [0114]), and one or more of a location of the elements on the display ([0113] For example, in the case of tablets, where the device real estate is more than that of smart phones, it is common to have a navigation pane on the left side. The navigation pane may contain items such as sales orders, activities, etc. In an example embodiment, by default the left menu may always be displayed for the complete application scenario. This type of navigation may be known as "left menu based."; [0115] In another example embodiment, a combination of left menu and tab may be utilized), a size of the elements, and a colour of the elements. 

With regard to claim 24, the limitations are addressed above and Mall teaches further comprising: 
 	modifying the runtime-modifiable configuration ([0070] Later, when the application developer 104 wishes to make a change to a portion of the application, such as altering user interface elements, the application developer 104 may change one or more configuration files and upload the altered configuration files to a mobile platform server 118. At operation 120 the mobile platform server 118 may provision the new configuration files to the end-user 114; [0093]; [0151]); 
 	constructing a new runtime-modifiable component from the modified runtime-modifiable configuration ([0070] the application developer 104 may change one or more configuration files and upload the altered configuration files to a mobile platform server 118; [0093]-[0094] In another example embodiment, the developer is able to define a new screen based on existing or new business objects. To display the newly defined screen, the navigation to it shall also be defined via customization by the developer); and
([0094] To display the newly defined screen, the navigation to it shall also be defined via customization by the developer; [0275]). However, Mall does not specifically teach: 
- 	structured runtime-modifiable configuration
Cheng teaches a system and method of enabling dynamic generation of user interface components predefined through interaction with the interface [abstract]. Cheng also teaches a structured runtime-modifiable configuration ([0028] Once a View Name is picked, the View Alias is defined, and the record is saved, applet instance list applet 320 will then create a new record and automatically populate the record with the applet name that is defined in applet list applet 220 of template definition administration view 200. In the example of FIG. 3, the defined applet instance has an applet name of "Dynamic UI List Applet."; [0044] In one embodiment, SmartScript can be designed to invoke a workflow process, which in turn is able to invoke a dynamic applet. In the creation of a workflow process, the user can decide to override the default value that has been defined in applet instance list applet 320. If the user wants to override the default value that has been defined for an applet instance, the user can create a business service step (Pass in Object ID); [0045] Next, the user should create a business service step (View Alias), that refers to the unique view alias that the user wants the target dynamic applet view to display). Therefore, it would have been obvious at the time the invention was made to a person having . 




Response to Arguments
 	Applicant's arguments filed 3-10-2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the cited references do not teach or suggest the construction of at least one runtime-modifiable component by loading a structured runtime modifiable configuration of a graphical user interface. Examiner respectfully disagrees with Applicant. 
 	The Mall reference teaches a system and method of updating configuration files which alter an application without having to recompile the application [abstract]. The mobile application framework taught by Mall, allows developers to configure the application without access to code or the need to recompile [0090]. The application uses the generated or constructed user interface elements to create a user interface and control the runtime (constructing at least one runtime-modifiable component of said application during runtime...) related interaction with the platform specific graphics subsystem [0122]. Mall also teaches that the developer can define a 
 	The Cheng reference was incorporated as it teaches a system and method of enabling dynamic generation of user interface components predefined through interaction with the interface [abstract]. Cheng also teaches dynamic generation of applet template placeholders ([0003]; [0025] Similarly, applet list applet 220 includes the applet template placeholder (i.e., applet name) that has been predefined in the application development environment and compiled into the repository file; [0048] As thus described, this dynamic applet generation process does not rely on the retrieval of pre-defined/pre-mapped applet information that are stored in the data repository. Rather, the dynamic generation of applets is based on templates and mappings that can be predefined through interaction with template definition administration view 200 and dynamic applet administration view 300). In addition, Cheng further teaches constructing at least one runtime-modifiable component (Figs. 1-2) of said application .


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.